Citation Nr: 1307082	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.T.




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had verified active duty for training in the Naval Reserve from December 1971 to April 1972.  He also appears to have had additional service in the Naval Reserve with periods of active duty for training and/or inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss. 

The Board notes that a November 2010 RO decision (issued in a supplemental statement of the case) apparently reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss on a de novo basis.  The Board observes, however, that service connection for bilateral hearing loss was previously denied in a final August 2008 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In an August 2011 decision, the Board remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for bilateral hearing loss for additional development.

In November 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the Hartford RO.  A copy of the transcript has been associated with the claims folder

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final August 2008 decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.

2.  The evidence received since the August 2008 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2008 denial is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received since the August 2008 denial, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

New and Material Evidence

The Veteran filed a claim for service connection for bilateral hearing loss which was denied in an August 2008 rating decision on the basis that there was no evidence of a current diagnosis of bilateral hearing loss.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the August 2008 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for bilateral hearing loss in October 2009.  At that time, he asserted that he experienced bilateral hearing loss as a result of the guns that were fired from Destroyers he was on while in the military.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the August 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the August 2008 rating decision includes a June 2010 private treatment note which provided a diagnosis of bilateral hearing loss.  Additionally, the June 2010 private physician opined that the Veteran had bilateral moderate high frequency hearing loss that began during service and his hearing loss was at least as likely as not a result of acoustical trauma from service.

Evidence received since the August 2008 rating decision also included multiple buddy statements from fellow soldiers who reported that they served with the Veteran and were exposed to acoustic trauma from the gunfire exercised aboard the U.S.S. Gearing and U.S.S. Cecil.

The prior denial of service connection for hearing loss was based on a lack of evidence of bilateral hearing loss following service.  The June 2010 private treatment report demonstrates a current bilateral hearing loss disability following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened; to this extent only is the appeal granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the reopened claim for service connection for a bilateral hearing loss disability. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that he has a current bilateral hearing loss disability that he incurred as a result of in-service noise exposure.  Specifically, he claims that he was exposed to the noise from guns that were fired while he was aboard Destroyers during his service.  As noted above, in submitted buddy statements, multiple soldiers who served with the Veteran reported that they were exposed to loud gunfire while serving with the Veteran on the U.S.S. Gearing and U.S.S. Cecil.

A June 2010 private physician has also indicated that the Veteran's hearing loss is at least as likely as not related to his acoustic trauma in the military.

However, while June 2010 private physician noted that the Veteran had sensorineural hearing loss, the Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385. 

There is no indication of whether the June 2010 private physician's diagnosis of sensorineural hearing loss was in accordance with the definition of hearing loss for VA benefit purposes.

The Board recognizes that another VA examination was conducted in October 2010, which showed that the Veteran's hearing loss did not satisfy the criteria of 38 C.F.R. § 3.385 for showing a current hearing loss disability for VA compensation purposes.  However, in light of the Veteran's recent testimony that his hearing loss has continued to deterioriate since that time, the Board concludes that an additional examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current bilateral hearing loss.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has a bilateral hearing loss disability to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent). 

If so, based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include in-service noise exposure as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


